FILED
                             UNITED STATES DISTRICT COURT                              NOV 1 6 2012
                             FOR THE DISTRICT OF COLUMBIA                         Clerk, U.S. District ano
                                                                                    Bankruptcy Courts

DENNIS GALLIPEAU,                             )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 12-1209 (UNA)
                                              )
KATHLEEN SEBILIUS, et al.,                    )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       The Court provisionally permitted the above-captioned action to be filed on July 23,

2012. At that time, the Court directed plaintiff to submit a certified copy of his prison trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint, obtained from the appropriate official of each prison at which

plaintiff is or was confined, as required by the Prison Litigation Reform Act. See 28 U.S.C. §

1915. Because plaintiff has not produced the required trust fund account statement, the Court

will deny the application and dismiss this action without prejudice. An Order is issued

separately.




                                              Unite States D1stnct Judge